DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 4 appears to be incomplete. See sectional drawing cutout below.

    PNG
    media_image1.png
    149
    128
    media_image1.png
    Greyscale
The diagonal line section should not extend to the metal connector section under 85.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be Specification
replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Examiner does not understand the final phrase of claim 1, “a long wall reinforcing wall part whose plate thickness face is directed in a direction in which the long wall is stood”, and it is not understood:
It is not understood how a thickness can be directed.
Even more so how can the face of the thickness be directed?
Direction that the long wall is stood is down. It is not seen how the thickness can be compared to a direction up and down.
This thickness is being interpreted as shown in figure 5 where thickness of 1323A/B is in the Z direction. 

	Claim 3 is not understood. It is not understood how “space” can be embedded in the housing. Examiner will interpret this space to be a piece of the connector not an empty space.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al.
An electric connector (1000) comprising a housing (1100) and a pair of reinforcing metal fittings (1340, 1350), wherein 

the pair of reinforcing metal fittings reinforces both end portions of the housing in a long side direction of the housing (figures 1-2), wherein 
the housing has a bottom wall (1110) having a rectangular shape in a plan view (fig. 1), a pair of short walls (unnumbered but shown in fig. 1) stood from both short sides of the bottom wall, a pair of long walls (1121 1122) stood from both long sides of the bottom wall, and an island-shaped protruding wall (1130) surrounded by the pair of short walls and the pair of long walls (fig. 1), 
the reinforcing metal fitting has an upper plate part (1332, fig. 4) along an upper face of the short wall (fig. 2), an outer plate part (1323) extending from the upper plate part so as to be along an outer side face of the short wall (figures 4-6), and a pair of side plate parts (1321) extending from the upper plate part along inner side faces of the pair of long walls (figures 4-5 & 7), and 
the pair of side plate parts (1321) has a mounting part (1350 figures 4 & 5) to be fixed to a mounting face and a long wall reinforcing wall part (1323A/B) whose plate thickness face is directed in a direction in which the long wall is stood (best shown in fig. 5 where thickness of 1323A/B is in the Z direction).



Claim 3 Ko discloses that the outer plate part (1323) has a mounting part (1323A/B), and a space (fig. 4) between the upper plate part (1332) and the mounting part connected to the outer plate part and a space between the upper plate part and the mounting part connected to the side plate part are embedded in the housing (figures 2, 3 & 19).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Both Ashibu et al 771 and 148 teach many of the limitations of the claimed invention except for a wall that covers the outside surface of the end sections of the housing.  
Hasegawa among other things does not teach parts of the reinforcing piece embedded in the housing.  
Chen does not teach that the fitting has a contact spring facing a long wall reinforcing part. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/